Exhibit 10.1

AMENDMENT NO. 1 TO

THIRD AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is entered into as of January 26, 2007 (the “Effective Date”), by
and among (a) Dominion Homes, Inc. (the “Company”), (b) the institutions from
time to time (individually a “Lender” and collectively the “Lenders”) party to
the Credit Agreement (as defined below) signatory hereto, (c) The Huntington
National Bank (“Huntington”) in its separate capacity as administrative agent
(with its successors in such capacity, the “Administrative Agent”) for the
Lenders and (d) Silver Point Finance, LLC (“Silver Point”) in its separate
capacity as senior administrative agent (with its successors in such capacity,
the “Senior Administrative Agent”) for the Lenders. This Amendment amends and
modifies a certain Third Amended and Restated Credit Agreement dated as of
December 29, 2006 (as amended, supplemented, restated or otherwise modified to
the date hereof, the “Credit Agreement”) by and among (a) the Company, as
borrower, (b) the Lenders, as lenders, (c) the Senior Administrative Agent,
(d) the Administrative Agent and (e) each of Huntington and Silver Point, each
in its separate capacity as an issuing bank under the Credit Agreement (each an
“Issuing Bank” and collectively, the “Issuing Banks”). All capitalized terms not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

RECITALS:

A. As of December 29, 2006, the Company, the Lenders, the Senior Administrative
Agent, the Administrative Agent and the Issuing Banks executed and delivered the
Credit Agreement setting forth the terms of certain loans, extensions of credit
and other financial accommodations to the Company; and

B. The Company has requested that the Lenders allow the Company to keep
outstanding the cash collateralized letters of credit issued by Fifth Third Bank
instead of terminating and replacing them as provided in Sections 8.4(i) and
8.5(f) of the Credit Agreement;

C. The Company has also requested the Lenders’ consent to a proposed sale of
property described below; and

D. The Company has finally requested that the Lenders, the Senior Administrative
Agent and the Administrative Agent amend and modify certain terms in the Credit
Agreement, and the Lenders signatory hereto, the Senior Administrative Agent and
the Administrative Agent have agreed to (i) waive any Events of Default arising
under Sections 8.4(i) and 8.5(f) of the Credit Agreement and caused by the
Company’s failure to terminate and replace the letters of credit issued by Fifth
Third Bank and (ii) amend the Credit Agreement on the terms and subject to the
conditions contained herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties signatory hereto agree as follows:

1. Waiver. Subject to the terms of this Amendment, the Senior Administrative
Agent, the Administrative Agent and the Lenders signatory hereto hereby agree to
waive any Events of Default arising under Sections 8.4(i) and 8.5(f) of the
Credit Agreement and caused by the Company’s failure to terminate and replace
the letters of credit issued by Fifth Third Bank instead of terminating and
replacing them as provided in Sections 8.4(i) and 8.5(f) of the Credit
Agreement.

 

1



--------------------------------------------------------------------------------

2. Section 8.3, “Sale of Assets,” of the Credit Agreement is hereby amended by
adding the following paragraph (g) immediately following paragraph (f) set forth
therein:

(g) the sale of approximately 68 acres of real property located on Lehner Woods
Boulevard in the State of Ohio, county of Delaware and city of Delaware, as more
fully described in the Real Estate Purchase Agreement, dated January 18, 2007
(as in effect on such date, the “Purchase Agreement”), between the Company, as
seller, and the buyer named therein in the form previously provided to the
Senior Administrative Agent; provided that (i) such sale is for 100% cash
consideration, (ii) such sale is made in compliance with the provisions of the
Purchase Agreement and (iii) the proceeds of such sale are applied in accordance
with Section 3.16(a) of this Agreement.

3. Section 8.4(i), “Liens,” of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(i) the Liens on cash collateral deposited with Fifth Third Bank in connection
with the letters of credit issued by Fifth Third Bank and outstanding on the
Closing Date in an aggregate face amount not to exceed $280,000 at any time.

4. Section 8.5(f), “Indebtedness,” of the Credit Agreement is hereby amended and
restated in its entirety as follows:

(f) Indebtedness of the Company in respect of letters of credit issued by Fifth
Third Bank and outstanding on the Closing Date in an aggregate face amount not
to exceed $280,000 at any time.

5. Conditions of Effectiveness. All provisions of this Amendment shall become
effective as of the Effective Date, upon satisfaction of all of the following
conditions precedent:

(a) The Senior Administrative Agent shall have received duly executed
counterparts (with sufficient copies for the Senior Administrative Agent, the
Administrative Agent, each Lender and the Company) of this Amendment executed by
the Senior Administrative Agent, the Administrative Agent, Lenders constituting
at least the Required Lenders and the Company, with the consent of the
Guarantors, and such other certificates, instruments, documents, and agreements
as may be required by the Senior Administrative Agent, each of which shall be in
form and substance satisfactory to the Senior Administrative Agent and its
counsel; and

(b) The representations contained in the immediately following paragraph shall
be true and accurate.

6. Representations and Warranties. The Company represents and warrants to the
Senior Administrative Agent, the Administrative Agent and each Lender as
follows: (a) that after giving effect to this Amendment, each representation and
warranty made by or on behalf of the Company and its Subsidiaries in the Credit
Agreement and in the other Loan Documents is true and correct in all respects on
and as of the date hereof as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to a
date prior to the date hereof; (b) the execution, delivery and

 

2



--------------------------------------------------------------------------------

performance by the Company and each Restricted Subsidiary, if applicable, of
this Amendment and the Loan Documents, as the case may be, have been duly
authorized by all requisite corporate or organizational action on the part of
each such Person and will not violate any Constituent Document of such Person;
(c) each of this Amendment and the Loan Documents and the Security Documents has
been duly executed and delivered by the Company and each Restricted Subsidiary,
as applicable, and each of this Amendment, the Credit Agreement as amended
hereby, the Loan Documents and the Security Documents constitutes the legal,
valid and binding obligation of such Person, enforceable against each such
Person in accordance with the terms thereof; and (d) as of the Effective Date,
no event has occurred and is continuing, and no condition exists, which would
constitute an Event of Default or a Potential Default.

7. Reference to and Effect on the Loan Documents. As of the Effective Date, each
reference in the Credit Agreement to “Third Amended and Restated Credit
Agreement,” “Credit Agreement,” “Agreement,” the prefix “herein,” “hereof,” or
words of similar import, and each reference in the Loan Documents to the Credit
Agreement, shall mean and be a reference to the Credit Agreement as amended
hereby. Except to the extent amended or modified hereby, all of the
representations, warranties, terms, covenants and conditions of the Credit
Agreement and the Loan Documents shall remain as written originally and in full
force and effect in accordance with their respective terms and are hereby
ratified and confirmed, and nothing herein shall affect, modify, limit or impair
any of the rights and powers which the Lenders, the Senior Administrative Agent
or the Administrative Agent may have hereunder or thereunder. The amendment set
forth herein shall be limited precisely as provided for herein, and shall not be
deemed to be a waiver of, amendment of, consent to or modification of any of the
rights of the Lenders, the Senior Administrative Agent or the Administrative
Agent under or of any other term or provisions of the Credit Agreement or any
Loan Document, or of any term or provision of any other instrument referred to
therein or herein or of any transaction or future action on the part of the
Company which would require the consent of the Lenders, the Senior
Administrative Agent or the Administrative Agent.

8. Waiver and Release of All Claims and Defenses. As of the Effective Date, the
Company hereby forever waives, relinquishes, discharges and releases all
defenses and Claims of every kind or nature, whether existing by virtue of
state, federal, or local law, by agreement or otherwise, against (i) the Senior
Administrative Agent, the Administrative Agent, each Lender, each Issuing Bank
and any successors, assigns, directors, officers, shareholders, agents,
employees, advisors and attorneys of any of the foregoing, (ii) the Obligations
and (iii) the Collateral, in each instance whether previously or now existing or
arising out of or related to any transaction or dealings between the Senior
Administrative Agent, the Administrative Agent, any Lender, any Issuing Bank and
the Company, any Guarantor or any of them in connection with the Credit
Agreement, any Loan Document or this Amendment, which the Company, any Guarantor
or any of them may have or may have made at any time up through and including
the date of this Amendment, including without limitation, any affirmative
defenses, counterclaims, setoffs, deductions or recoupments, by the Company, any
Guarantor and all of their representatives, successors, assigns, agents,
employees, officers, directors and heirs. “Claims” includes all debts, demands,
actions, causes of action, suits, dues, sums of money, accounts, bonds,
warranties, covenants, contracts, controversies, promises, agreements or
obligations of any kind, type or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated or contingent, in contract, tort, at law or in equity,
any of them ever had, claimed to have, now has, or shall or may have. Nothing
contained in this Amendment prevents enforcement of this release.

9. Waiver of Jury Trial. THE PARTIES ACKNOWLEDGE THAT, AS TO ANY AND ALL
DISPUTES THAT MAY ARISE BETWEEN THE PARTIES, THE COMMERCIAL NATURE OF THE
TRANSACTION OUT OF WHICH THIS AMENDMENT ARISES WOULD MAKE ANY SUCH DISPUTE
UNSUITABLE FOR TRIAL BY JURY. ACCORDINGLY, EACH OF THE PARTIES TO THIS AMENDMENT
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY AS TO ANY AND ALL DISPUTES THAT MAY
ARISE RELATING TO THIS AMENDMENT OR TO ANY OF THE OTHER INSTRUMENTS OR DOCUMENTS
EXECUTED IN CONNECTION HEREWITH.

 

3



--------------------------------------------------------------------------------

10. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be an original, and all of which together will
constitute one and the same instrument. Receipt by the Senior Administrative
Agent of a facsimile copy of an executed signature page hereof will constitute
receipt by the Senior Administrative Agent of an executed counterpart of this
Amendment.

11. Costs and Expenses, Indemnity. The Company agrees to pay on demand in
accordance with the terms of the Credit Agreement all reasonable costs and
expenses of the Senior Administrative Agent and the Administrative Agent in
connection with the preparation, reproduction, execution and delivery of this
Amendment and all other Loan Documents entered into in connection herewith,
including the reasonable fees and out-of-pocket expenses of the Senior
Administrative Agent’s counsel and the Administrative Agent’s counsel with
respect thereto. The Company agrees to indemnify the Senior Administrative
Agent, the Administrative Agent, the Issuing Banks and the Lenders, and each of
them and their respective directors, officers, employees, agents, financial
advisors, and consultants from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever (including, without limitation,
fees and disbursements of counsel) which may be imposed on, incurred by, or
asserted against the Senior Administrative Agent, the Administrative Agent, the
Issuing Banks and the Lenders, or any of them, in any litigation, proceeding or
investigation instituted or conducted by any governmental agency or
instrumentality or any other person or entity with respect to any aspect of, or
any transaction contemplated by, or referred to in, or any matter related to,
this Amendment, the Credit Agreement or any other Loan Document, whether or not
the Senior Administrative Agent, the Administrative Agent, any Issuing Bank or
any Lender is a party thereto, except to the extent that any of the foregoing
arises out of the gross negligence or willful misconduct of the party being
indemnified, as determined in a final, non-appealable judgment by a court of
competent jurisdiction.

12. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by, and construed and interpreted in accordance with,
the law of the State of New York.

13. Headings. Section headings in this Amendment are included herein for
convenience of reference only and will not constitute a part of this Amendment
for any other purpose.

14. Patriot Act Notice. The Lenders and the Senior Administrative Agent hereby
notify the Company that pursuant to the requirements of the USA Patriot Act
(Title III of Pub.L.10756 (signed into law October 26, 2001)) (the “Act”), they
are required to obtain, verify and record information that identifies the
Company, which information includes the name and address of the Company and
other information that will allow the Lenders and the Senior Administrative
Agent to identify the Company in accordance with the Act.

[Signature pages follow.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, the Senior Administrative Agent, the
Administrative Agent and the following Lenders have hereunto set their hands as
of the date first set forth above.

 

THE COMPANY: DOMINION HOMES, INC. By:  

/s/ William G. Cornely

Its:   Senior Vice President – Finance and CFO THE SENIOR ADMINISTRATIVE AGENT:
SILVER POINT FINANCE, LLC By:  

/s/ Richard Petrilli

Its:   Authorized Signatory THE ADMINISTRATIVE AGENT: THE HUNTINGTON NATIONAL
BANK By:  

/s/ John M. Luehmann

Its:   Vice President



--------------------------------------------------------------------------------

THE LENDERS: SILVER OAK CAPITAL, L.L.C. By:  

/s/ Thomas M. Fuller

Its:   Authorized Signatory FIELD POINT I, LTD. By:  

/s/ Richard Petrilli

Its:   Authorized Signatory SPCP GROUP, L.L.C. By:  

/s/ Richard Petrilli

Its:   Authorized Signatory GRAND CENTRAL ASSET TRUST, SIL SERIES By:  

/s/ Beata Konopko

Its:   Attorney-in-Fact



--------------------------------------------------------------------------------

CONSENT OF GUARANTORS

Each of the undersigned, being a guarantor of the Company’s indebtedness to the
Lenders pursuant to certain guaranty agreements executed and delivered to the
Senior Administrative Agent, hereby consents and agrees to be bound by the
terms, conditions and execution of the foregoing Amendment and hereby further
agrees that (i) each of their obligations shall be continuing as provided in
said guaranty agreements, and (ii) said guaranty agreements shall remain as
written originally and continue in full force and effect in all respects. As of
the Effective Date, each Guarantor further hereby forever waives, relinquishes,
discharges and releases all defenses and Claims of every kind or nature, whether
existing by virtue of state, federal, or local law, by agreement or otherwise,
against (i) the Senior Administrative Agent, the Administrative Agent, each
Lender, each Issuing Bank and any successors, assigns, directors, officers,
shareholders, agents, employees and attorneys of any of the foregoing, (ii) the
Obligations, and (iii) the Collateral, in each instance whether previously or
now existing or arising out of or related to any transaction or dealings between
the Senior Administrative Agent, the Administrative Agent, any Lender, any
Issuing Bank and the Company, any Guarantor or any of them in connection with
the Credit Agreement, any Loan Document or this Amendment, which the Company,
any Guarantor or any of them may have or may have made at any time up through
and including the date of the above Amendment, including without limitation, any
affirmative defenses, counterclaims, setoffs, deductions or recoupments, by the
Company, any Guarantor and all of their representatives, successors, assigns,
agents, employees, officers, directors and heirs. “Claims” includes all debts,
demands, actions, causes of action, suits, dues, sums of money, accounts, bonds,
warranties, covenants, contracts, controversies, promises, agreements or
obligations of any kind, type or description, and any other claim or demand of
any nature whatsoever, whether known or unknown, accrued or unaccrued, disputed
or undisputed, liquidated or contingent, in contract, tort, at law or in equity,
any of them ever had, claimed to have, now has, or shall or may have. Nothing
contained in this Amendment prevents enforcement of this release.

 

DOMINION HOMES OF KENTUCKY GP, LLC     DOMINION HOMES REALTY, LLC By:  

/s/ William G. Cornely

    By:  

/s/ William G. Cornely

Its:   Vice President     Its:   Vice President and Treasurer ALLIANCE TITLE
AGENCY OF KENTUCKY, LLC     RESOLUTION PROPERTY COMPANY, LLC By:  

/s/ William G. Cornely

    By:  

/s/ William G. Cornely

Its:   Vice President and Treasurer     Its:   President

Signature Page to Amendment No. 1 to Third Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

PRESERVE AT RACCOON CREEK, LLC     TANGLEWOOD INVESTMENT COMPANY LLC By:  

/s/ William G. Cornely

    By:  

/s/ William G. Cornely

Its:   SVP and CFO of Dominion Homes, Inc.,     Its:   SVP and CFO of Dominion
Homes, Inc.,   its sole Member       its sole Member TANGLEWOOD DEVELOPMENT
COMPANY LLC     DOMINION HOMES OF KENTUCKY, LTD.       By:   Dominion Homes of
Kentucky GP, LLC, its general partner By:  

/s/ William G. Cornely

    By:  

/s/ William G. Cornely

Its:   SVP and CFO of Dominion Homes, Inc.,     Its:   Vice President   its sole
Member      